Citation Nr: 0200529	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  01-03 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for left facial nerve paralysis due to 
treatment at the Bay Pines Department of Veterans Affairs 
Medical Center (VAMC) from November 1995 to January 1996.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and W.B., son-in-law


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from February 1960 to 
September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran, his son-in-law, and his representative appeared 
before a Member of the Board via a videoconference hearing on 
August 28, 2001.


REMAND

There was a significant change in the law during the pendency 
of the appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
was enacted into law.  Implementing regulations were 
published by VA in August 2001, and made effective from date 
of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has held that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the law's enactment, and that concerns 
of fundamental fairness and fair process demanded further 
development and readjudication under the VCAA by the lower 
adjudicatory authority.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001), mot. for recons. denied, 14 Vet. App. 327 
(per curium order), mot. for full Court review denied, 15 
Vet. App. 21 (2001) (en banc order).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Evidence of record reveals that Bay 
Pines VAMC hospital records show that the veteran complained 
of decreased sensation and numbness on the left side of the 
face following the initial surgery in November 1995 and a 
January 1996 VAMC discharge summary noted that following the 
initial November 1995 surgery, the veteran left facial nerve 
was paralyzed.  The veteran contended that a physician 
advised him that the left facial nerve was damaged at the 
time of the surgery.  However, other than the veteran's 
contentions that the left side of his face has remained numb, 
there is no medical diagnosis of left facial nerve paralysis 
of record following the above hospitalization.  

The provisions of 38 U.S.C.A. § 1151 require a showing not 
only that the VA treatment in question resulted in additional 
disability, but also that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of fault on 
the VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
In other words, benefits can be awarded only if, after VA 
treatment that is careless or negligent, there is additional 
disability attributable to that careless or negligent VA 
treatment.  At this time, there is no current competent 
medical evidence either clearly showing or clearly refuting 
the existence of left facial nerve paralysis related to 
careless or negligent treatment at the Bay Pines VAMC.  

These considerations require further investigation by medical 
professionals.  VA's duty to assist the veteran includes 
obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature, 
etiology, and extent of the veteran's disabilities.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2001).  Accordingly, this case is REMANDED for 
the following:

1.  The RO should contact the veteran and 
request names and addresses of all 
medical providers, both VA and non-VA, 
who have treated him for his left facial 
nerve paralysis since his VAMC discharge 
in January 1996.  After obtaining the 
necessary authorization from the veteran, 
all available relevant reports should be 
obtained from these physicians and/or 
medical facilities and associated with 
the claims file.  To the extent there is 
an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made. The veteran and his representative 
should also be informed of the negative 
results. 

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and etiology of left facial nerve 
paralysis.  The claims folder should be 
made available to the examiner for 
review.  Following the review of the 
complete record, including the 1995/1996 
VAMC hospital records, any additional 
medical records obtained via this remand, 
and a copy of this remand, the examiner 
should furnish opinions concerning the 
following:

(a) the current nature of the veteran's 
left facial nerve disorder;
(b) whether it is at least as likely as 
not that the veteran's current left 
facial nerve disorder was the result of 
the treatment received in November and 
December 1995 at the Bay Pines VAMC, and 
if so, whether it was reasonably 
foreseeable;
(c) whether or not the course of VA 
treatment the veteran received was in any 
way careless, negligent, lacking in 
proper skill, or reflective of error in 
judgment or similar instance of fault on 
the part of VA in furnishing the hospital 
care, medical or surgical treatment, or 
examination.  

The examiner is advised that the question 
of negligence is at issue.  The examiner 
should identify the basis of the opinions 
provided.  If a medically justified 
opinion is impossible to formulate, the 
examiner should so indicate.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001), and the implementing 
regulations, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), is fully complied with and 
satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC). An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




